Case 1:19-cr-00463-DLC Document 112 Filed 09/24/20 Page 1 of 1
Case 1:19-cr-00463-DLC Document110 Filed 09/23/20 Page iof1

JOHANNA ZAPP

550) GRAND STREET « SUITE SF « NEW YORK, NEW YORK 40002
947-742-4853 « FAX 917-492-1879

ATTORNEY

DISTRICT OF COLUMBIA AND NEW YORK BARS

September 23, 2020

 

 

 

 

 

 

 

Hon. Denise L. Cote

United States District Judge USDC SDNY

United States Courthouse

500 Pearl Street DOCUMENT

New York, N.Y. 10007 ELECTRONICALLY FILED
DOC #:

Re: USA vs. Zalmund Zirkind, 19-cr-463(DLC) DATE FILED: 2 00

 

 

 

 

 

Dear Judge Cote,

| represent the defendant, Zalmund Zirkind, in the case United States v. Zalmund
Zirkind, 19CR463(DLC.)

 

On Tuesday, Septembers 22, 2020, the Defendant filed a motion under seal. The
motion filed was a bail modification request. The government and pretrial services were
provided with a copy of the motion.

Respectfully submitted,

TL Ak of Yar
satin Can nila ty Oe Nother

Joanna S. Zapp, Esq.

Neil M. Schuster, Esa. /s dered.

Attorneys for Zalmund Zirkind Pr by

cc: AUSA Stephanie Lake of 4/A0
AUSA Aline R Flodr, AUSA
AUSA Sebastian Swett, AUSA
Pretrial Officer Joshua Rothman

MEMO ENDORSED

 
